This is an action against the maker and two guarantors to recover the unpaid balance and interest on a $14,000 promissory note. The judge granted the plaintiffs motion for summary judgment under G. L. c. 231, § 59, and the defendants appealed. The defendants filed answers to the declaration pleading a general denial and various affirmativé defenses. However, the defendants failed to respond to the plaintiffs notice to admit facts, thereby admitting (G. L. c. 231, § 69) sufficient facts to establish the plaintiffs case. G. L. c. 106, § 3-307. In this and all other material respects the case before us is controlled by Loew v. Minasian, 361 Mass. 390 (1972). The order for judgment is affirmed, and as the appeal is frivolous, the plaintiff is to have double costs and interest at the rate of twelve per cent a year from the time of the taking of the appeal. G. L. c. 211 A, § 15.

So ordered.